Exhibit PROPRIETARY MATTERS AGREEMENT THIS PROPRIETARY MATTERS AGREEMENT (“Agreement”) is made by and between Cabela's Incorporated, a Delaware corporation (“Company”), and Thomas L. Millner (“Employee”), effective as of March 13, 2009. W I T N E S S E T H : WHEREAS, Company has invested, and will continue to invest, substantial time, effort, and money in the development of its trade secrets, business methods and procedures, technology, and other specific confidential and proprietary information which enables Company to compete successfully in its business of the marketing and sale of hunting, fishing, and camping equipment and other outdoor sporting and recreational goods, apparel, and services through retail stores and through direct marketing, including paper or other tangible catalogs, electronic catalogs, or other electronic media; WHEREAS, during the course of Employee’s employment, Company has disclosedand will continue to disclose to Employee, and allow Employee access to and the use of, knowledge concerning its trade secrets, business methods and procedures, technology, and other specific confidential and proprietary information, all of which constitute the property of Company; WHEREAS, the unauthorized use or disclosure of such information would be greatly damaging to Company and the success of its business; and WHEREAS, Company desires to grant Employee certain stock options and restricted stock units (collectively, the “2009 Awards”), the grant of which is conditioned upon Employee entering into this Agreement. NOW, THEREFORE, in consideration of the mutual promises contained herein, and as a condition to Company granting Employee the 2009 Awards, and to allow Employee access to and use of its confidential and proprietary information, Company and Employee agree as follows: 1.Nondisclosure of Confidential Information. a.Access.Employee acknowledges that employment with Company or any of its affiliates necessarily has involved, and will involve, exposure to, familiarity with, and the opportunity to learn highly sensitive, confidential, and proprietary information of Company, which may include, without limitation, information about Company’s products and services, markets, customers and prospective customers, the buying patterns and needs of customers and prospective customers, vendors and suppliers, miscellaneous business relationships, investment products, pricing, quoting, costing systems, billing and collection procedures, proprietary software and the source code thereof, financial and accounting data, data processing and communications, technical data, marketing concepts and strategies, business plans, mergers and acquisitions, research and development of new or improved products and services, and general know-how regarding the business of Company and its products and services (collectively referred to herein as “Confidential Information”).Employee expressly acknowledges and agrees that Confidential Information may include, without limitation, confidential and proprietary information belonging to various third parties, such as Company’s subsidiaries, affiliates, vendors, agents, or customers, but which has been and will be entrusted to Company for use by Company to conduct its business.The failure to mark or designate information as “confidential” or “proprietary” shall not prevent information that has been or will be accessed by or disclosed to Employee from being deemed Confidential Information under this Agreement. b.Valuable Asset.Employee further acknowledges that the Confidential Information is a valuable, special, and unique asset of Company, such that the unauthorized disclosure or use by Employee or persons or entities outside Company would cause irreparable damage to the business of Company.Accordingly, Employee agrees that, during and after Employee’s employment with Company or any of its affiliates, Employee shall not directly or indirectly disclose to any person or entity or use for any purpose or permit the exploitation, copying, or summarizing of any Confidential Information of Company, except as specifically required in the proper performance of Employee’s duties for Company.Employee represents and warrants that no such disclosure or use has occurred prior to the date hereof. c.Confidential Relationship.Company considers much of its Confidential Information to constitute trade secrets of Company which have independent value, provide Company with a competitive advantage over its competitors who do not know the trade secrets, and are protected from unauthorized disclosure under applicable law (“Trade Secrets”).However, whether or not the Confidential Information constitutes Trade Secrets, Employee acknowledges and agrees that the Confidential Information is protected from unauthorized disclosure or use due to Employee’s covenants under this Agreement and Employee’s fiduciary duties as an employee of Company or any of its affiliates. d.Duties.Employee acknowledges that Company has instituted, and will continue to institute, update, and amend policies and procedures designed to protect the confidentiality and security of Company’s Confidential Information, including, but not limited to, policies and procedures designed by Company to protect the status of Company’s Trade Secrets.Employee agrees to take all appropriate action, whether by instruction, agreement, or otherwise, to ensure the protection, confidentiality, and security of Company’s Confidential Information, to protect the status of Company’s Trade Secrets, and to satisfy Employee’s obligations under this Agreement. e.Return of Documents.Employee acknowledges and agrees that the Confidential Information is and at all times shall remain the sole and exclusive property of Company.Upon the termination of Employee’s employment with Company or any of its affiliates or upon request by Company at any time, Employee will promptly return to Company in good condition all Company property, including, without limitation, all documents, data, and records of any kind, whether in hard copy or electronic form, which contain any Confidential Information or which were prepared based on Confidential Information, including any and all copies thereof, as well as all such materials furnished to or acquired by Employee during the course of Employee’s employment with Company or any of its affiliates. 2.Development of Intellectual Property. a.Definition of Intellectual
